Hoii.George W. Cox, W. D.
state H&ltli Officer
Austin, Texas
Dear Sir:               Opinion No. 0-1.562
                        Re: Whether $4.00 per day llmltatlon
                             on traveling expenses provided by
                             rider to departmental approprla-
                             tlon bill applies to trip by-State
                             Health Officer to Washington, D;C.,
                             at request of Federal offlclals,
                             expenses of such trip to be pald
                             out of funds allocated to the
                             State of Texas by the Children's
                             Bureau of the Federal Government.
        This will acknowledge receipt of your letter of Octo-
ber 6; 1939;wherel.n you advise that you have been requested.
by Miss Katharine F:'Lenroot, Chief'of the Children's Bureau,
and by Surgeon General Thomas Parran'of the United States
Public Health Service, to come to~washington, D. C., for the
purpose.of studying plans, rules and regulations for the ad--
mlnFstratFon of health affairs and moneys allocated to Texas,
and that you have been advised by'Miss Lenroot that your ex-
penses ~111 be paid out of funds allocated to the State of
Texas by the Children's Bureau.
        You desire the opinion of this department upon the
following question:
        "Please advise me if expenses incurred on a
    trip.to Washlcgton, onofficial business, ~111 be
    limited to $4.00 per day, or will the expenses
    incident thereto be limited to actual'expenses if
    paid out of funds allocated to the Health Depart-
    ment of the State of Texas by the United States
    Public Health Service.or the ChlldrenVs Bureau."
        Your question is not one which can be gZven a
categorical answer, upon the basis of the information contaln-
ed inyour letter. The answer to your question depenas upon
the facts as to whether or not, in allocating funds to the
State of Texas by the Children's Bureau, the Federal govern-
ment has made an unrestricted grant of such~funas ln,such man-
ner as to constitute the funds "State funds," subject to the
Hon. George W. Cox, M. D., page 2          o-1562



complete control of ~the Leglslatldn of the State of Textis.
If this be the sltuation,~the expenses incurred by you on
your trlp,to Washington,'6n official business, would.bi ~lmlt-
ed to $4.00 per d&y, in accordance with the rider appended-to
the departmental appropflatlon bill. On the other hi%na,if
the condition of th& grailtto the State of Texas by the
Children's Bureau was'that the expenditure of such Federal
funds should be subject to the control of the 'proper'Fed&al
authbPltle&, or the grant at the'tlme it was made'prescrlbed
the use that might be made of such funds in respect to
traveling expenses authorized to be paid therefrom, such ".
funds would be received and retained by the State of Texas"
impressed with the trust, and the exp&nilture~of 's;uch:~fUiiis
Would be controlled by the Federal regulations, rather than
by our State laws.
                                    Yours very truly
                                ATTORNEYGENERAL OF TEXAS

                                    By s/R. W. Fairchild
                                         R. w. FaiPChlla
RWF:pbp:wc

APPROVED OCT ‘~23, 1939
s/Gerald C. Mann
ATTORNEYGENERAL OF TE?3S
Approved Opinion Committee By s/BWB Chalrman